PER CURIAM.
We reverse that portion of a child custody and visitation order which placed the mother in charge of personally supervising the former husband’s visitation with their son. In most cases where supervised child visitation is required, it is counterproductive for both the parties and the court to place one parent in charge of monitoring the other parent’s visitation of the child. For the parents, such an arrangement affords the needless opportunity to provoke lingering animosity. From the trial court’s perspective,' when modification of such a visitation order is sought, there is no neutral and objective monitor to apprise the court regarding the parents’ discharge of their visitation obligations and rights. For these reasons, the order is reversed with directions that the trial court appoint a suitably neutral and impartial party to be present at and monitor paternal visitation. In all other respects, the order is affirmed.
Affirmed in part, reversed in part, and remanded.